

115 HR 5002 : Advancing Cutting Edge Research Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 5002IN THE SENATE OF THE UNITED STATESJune 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo expand the unique research initiatives authority of the National Institutes of Health.1.Short titleThis Act may be cited as the Advancing Cutting Edge Research Act or the ACE Research Act.2.Unique research initiativesSection 402(n)(1) of the Public Health Service Act (42 U.S.C. 282(n)(1)) is amended—(1)in subparagraph (A), by striking or;(2)in subparagraph (B), by striking the period and inserting ; or; and(3)by adding at the end the following:(C)high impact cutting-edge research that fosters scientific creativity and increases fundamental biological understanding leading to the prevention, diagnosis, or treatment of diseases and disorders, or research urgently required to respond to a public health threat..Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk.